    Case: 1:15-cv-06344 Document #: 99 Filed: 06/08/19 Page 1 of 2 PageID #:1653




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ORCHARD HILL BUILDING COMPANY          )
DBA GALLAGHER & HENRY,                 )
                                       )
            Plaintiff,                 )                     Case No. 1:15-cv-06344
                                       )                     Judge John Robert Blakey
    v.                                 )
                                       )
UNITED STATES ARMY CORPS OF            )
ENGINEERS,                             )
                                       )
           Defendant.                  )
_______________________________________)

                                NOTICE OF SATISFACTION

       1       By Order of this Court dated April 4, 2019 (ECF Doc. 98), Defendant United States

Army Corps of Engineers (the “Corps’) was required to pay the amount of $250,000.00 in

attorneys’ fees to Plaintiff Orchard Hill Building Company (“Orchard Hill”).

       2       The same Order required Plaintiff Orchard Hill to file a Notice of Satisfaction

within 10 days after receipt of said payment of attorneys’ fees.

       3       Notice of satisfaction is hereby provided that payment in the amount of

$250,000.00 was received from the Corps by Orchard Hill on May 30, 2019.

Dated: June 8, 2019                           /s/Theodore Hadzi-Antich
                                              THEODORE HADZI-ANTICH
                                              CA Bar No. 264663
                                              Pro Hac Vice
                                              Texas Public Policy Foundation
                                              Center for the American Future
                                              901 Congress Avenue
                                              Austin, Texas 78701
                                              (512) 472-2700
                                              tha@texaspolicy.com

                                              Attorney for Plaintiff
   Case: 1:15-cv-06344 Document #: 99 Filed: 06/08/19 Page 2 of 2 PageID #:1654




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2019, I electronically filed the foregoing NOTICE OF

SATISFACTION with the Clerk of the Court for the United States District Court for the Northern

District of Illinois by using the CM/ECF system, and all attorneys of record will be served by the

CM/ECF system.


                                             /s/Theodore Hadzi-Antich
                                             THEODORE HADZI-ANTICH




                                                2
